Citation Nr: 1034267	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-25 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for disability of the right 
knee.

2.  Entitlement to service connection for a skin disability.  

3.  Entitlement to an initial disability rating in excess of 10 
percent for chronic lumbar strain.

4.  Entitlement to an initial compensable disability rating for 
left knee strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from November 1989 to 
September 1993.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A review of the record reflects that the Veteran was scheduled 
for a Board hearing in September 2009.  The record reflects that 
he cancelled the hearing and has not requested that it be 
rescheduled.


REMAND

The Board finds that additional development is required before 
the Veteran's claims are decided.  

The Veteran has asserted that he has experienced right knee pain 
for many years.  In March 1998, the Veteran was admitted for a 
right knee arthroscopy.  At that time, a physical examination was 
completed prior to surgery.  The Veteran reported that he had 
first experienced right knee pain after a waterskiing injury in 
1983 and that he had experienced several other right knee 
injuries after the initial injury in 1983 while participating in 
various sporting activities.  

A review of the Veteran's service treatment records (STRs) is 
negative for treatment for a right knee disability during the 
Veteran's active service.  Additionally, at his enlistment 
examination in July 1989, the Veteran's lower extremities were 
found to be clinically normal upon examination and there was no 
other indication that the Veteran had a right knee disability at 
that time of his entrance into active service.

A Veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).

In the present case, the Board finds that the Veteran did not 
have a right knee disability that pre-existed his active service.  
In this regard, the Board notes that there is no clear and 
unmistakable evidence that the Veteran's right knee disability 
existed prior to his service.  Additionally, on his enlistment 
examination report there was no mention of a prior right knee 
injury and as noted above, the Veteran's lower extremities were 
both found to be clinically normal upon physical examination.  
Therefore, the Board considers the Veteran's claimed right knee 
disability on a direct basis.

As noted above, the Veteran was seen by a private physician in 
March 1998 for a right knee arthroscopy, less than five years 
following the Veteran's separation from active service.  At that 
time, the Veteran reported that he had been experiencing right 
knee pain for many years.  

The Veteran is competent to state when he first experienced knee 
pain and that it had continued since service.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Moreover, the Board has found the Veteran to be credible.

Additionally, in March 1998, the Veteran's right knee disability 
was severe enough to warrant surgery.  Following surgery, the 
Veteran was diagnosed with grade III medial femoral 
chondromalacia in the right knee.  A further review of the 
Veteran's private treatment records shows that the Veteran again 
had surgical repair of his right knee in February 2003 and in 
December 2003.

In light of the Veteran's reports that he experienced right knee 
pain during his active service, the post-service medical evidence 
showing that the Veteran has received treatment for a right knee 
disability since at least March 1998, and the lack of evidence of 
an intercurrent injury of the Veteran's right knee; the Board 
finds that the Veteran should be afforded a VA examination to 
determine the nature and etiology of any currently present right 
knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

With regard to the Veteran's claim of entitlement to service 
connection for a skin disability, the Board notes that a review 
of the Veteran's STRs shows that in April 1992, the Veteran was 
given a supplemental examination.  At that time, the Veteran 
reported that he had begun to develop a skin rash after his 
deployment to Southwest Asia.  He reported that he had used 
lotions and creams to treat the rash.  

In a May 2006 statement, the Veteran reported that he had first 
developed a skin rash shortly after returning to Germany in 1991.  
He reported that he had continued to have problems with a rash 
after his separation, but that he did not report the symptoms to 
his doctor until 2004 or 2005.  

In January 2007, the Veteran was afforded a VA examination of his 
skin.  At that time, the Veteran reported that he developed a 
rash after his return from Saudi Arabia, mainly on his legs.  He 
said that it had gotten worse over the past five to six years and 
while he had tried multiple creams for treatment, he had never 
received a diagnosis for the rash.  At that time, pictures were 
taken of the Veteran's legs, showing that he did in fact have a 
rash at the time of his examination.  The examiner diagnosed the 
Veteran with a skin rash of unknown etiology that was more likely 
than not folliculitis with intermittent exacerbations.  There was 
no opinion regarding etiology provided.  

The Board finds that the January 2007 examination report is 
inadequate for adjudication purposes.  In this regard, the Board 
notes that at his examination, the Veteran did indeed have a 
symptomatic rash; however, the examiner failed to provide an 
adequate diagnosis.  Additionally, the examiner noted that he had 
reviewed the claims file and that the Veteran did not have 
treatment for a skin disorder in active service, while a review 
of the record clearly shows that in April 1992 the Veteran 
reported developing a skin rash after his return from deployment.  
Additionally, the examiner did not provide an opinion regarding 
etiology.

Therefore, the Veteran should be afforded a new VA skin 
examination to accurately determine the nature and etiology of 
any currently present skin disorder.

With regard to the Veteran's claims of entitlement to increased 
disability ratings for chronic lumbar strain and left knee 
strain, the Board notes that the Veteran was afforded a VA 
examination to evaluate these service-connected disabilities in 
June 2009.  It was noted that the Veteran experienced painful 
flare-ups in both his left knee and his low back upon heavy use.  
However, there was no information provided regarding any 
additional functional limitation the Veteran experienced as a 
result of his painful flare-ups in his knee and lower back.  
Additionally, the examiner noted that the Veteran experienced 
additional pain in his lower back on repetitive use, but that 
there was no range of motion change noted.  However, the examiner 
did not report whether the Veteran experienced increased 
incoordination, fatigability, or weakened movement on repetitive 
use.  As a result, the VA joint and spine examination reports are 
inadequate for adjudication purposes.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The Board finds that the Veteran should be afforded VA 
examinations to accurately determine the current level of 
severity of all impairment resulting from the Veteran's service-
connected chronic lumbar strain and left knee strain.  

The Board finds that the Veteran should be contacted to determine 
whether he still desires to have a hearing before a member of the 
Board.  If he does, then such hearing should be scheduled in 
accordance with his docket number.  If the Veteran has in fact 
withdrawn his request for a hearing, the following action should 
be taken.  

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding, pertinent medical records.

2.	Then, the Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any right knee 
disability present during the pendency of 
this claim.  The claims file must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.

Based upon the examination results and the 
review of the record, the examiner should 
provide an opinion with respect to any 
right knee disability present at any time 
during the pendency of this claim as to 
whether there is a 50 percent or better 
probability that the disability is 
etiologically related to the Veteran's 
active service.

The rationale for all opinions expressed 
must also be provided.

3.	The Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any skin disability 
present during the pendency of this claim.  
The claims file must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

Based upon the examination results and the 
review of the record, the examiner should 
provide an opinion with respect to any 
skin disorder present during the pendency 
of this claim as to whether there is a 50 
percent or better probability that the 
disability is etiologically related to the 
Veteran's active service, to include the 
Veteran's service in Southwest Asia.

If the skin disability is not attributable 
to any known clinical diagnosis, the 
examiner should so state and should 
identify all manifestations of the 
disability. 

The rationale for all opinions expressed 
must also be provided.

4.	The Veteran should be afforded a VA 
examination by an examiner with 
appropriate expertise to determine the 
nature and extent of all impairment due to 
the Veteran's service-connected left knee 
disability.  The claims file must be made 
available to and reviewed by the examiner.  
The RO or the AMC should ensure that the 
examiner provides all information required 
for rating purposes.

5.	The Veteran should be afforded a VA 
examination by an examiner with 
appropriate expertise to determine the 
nature and extent of all impairment due to 
the Veteran's service-connected chronic 
lumbar strain.  The claims file must be 
made available to and reviewed by the 
examiner.  The RO or the AMC should ensure 
that the examiner provides all information 
required for rating purposes.

6.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

7.	Then, the RO or the AMC should 
readjudicate the Veteran's claims based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative and they should be afforded 
the requisite opportunity to respond.  
Thereafter, if indicated, the case should 
be returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  
      
The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


